Title: To Thomas Jefferson from James H. McCulloch, 26 February 1822
From: McCulloch, James H.
To: Jefferson, Thomas


Sir,
Custom House Balto Collts Offe
Feby 26 1821
I received this morning a letter from Collo B Peyton of Richmond enclosing a check on the Bank of Baltimo for  five dollars thirty–five cents, duties & expences on a box of books consigned to my care for you, & shipped hence in the schooner Spartan to Richmond the beginning of last month.The vessel has been detained by the ice till but has now proceeded to her destination, & I hope will have delivered the books safely to Collo Peyton, by the time you receive this.I beg leave to renew the assurances of sincere respect & the best wishes for your continued health & peace which are never wanting withYour obliged frd & ServtJas H McCullochP.S.Mr Rush’s letter & the invo of books, shall be sent to Collo Peyton by first vessel.